Kerns, J.,
concurring in part and dissenting in part.
I concur in the opinion of the majority as it relates to Marion Production Credit Association’s motion for leave to file a pleading out of rule and as it relates to the Cochrans’ motion for a default judgment. However, even at this late date in the proceedings, I cannot agree that the Cochrans’ counterclaim was vulnerable to a belated motion to dismiss.
The only issue of any consequence in this appeal is essentially one of pleading — whether the Statute of Frauds is a complete defense, as a matter of law, to a pleading which alleges fraud in the inducement. In other words, was the counterclaim subject to dismissal upon motion?
In this regard, it appears that substantial case law, both from this and other jurisdictions, is embodied in the following excerpt from 52 Ohio Jurisprudence 3d (1984) 463-464, Section 129:
“Fraud practiced on a guarantor or a surety on the part of the obligee annuls the contract and may be established as a defense to an action on the obligation. Thus, concealment or misrepresentation by the creditor for the purpose of inducing others to become sureties for the debtor will release them from their obligation.”
In fact, time has had no compromising effect upon the observation of this court in Watson v. Erb (1877), 33 Ohio St. 35, where paragraph one of the syllabus provides as follows:
“The fraud against which equity will grant relief, notwithstanding the statute of frauds, consists in the refusal to perform an agreement upon the faith of which the plaintiff has been *277misled to his injury, or the defendant has secured an unconscionable advantage * * *.”
The Statute of Frauds was designed to prevent fraud, but not as a vehicle to silence claims of fraud, and the pleading filed by the Cochrans, as quoted in the majority opinion, is sufficient to state a cause of action based upon fraudulent inducement. And it is fundamental, of course, that a pleading is not subject to dismissal for failure to state a claim for relief unless it appears to a certainty that the pleader cannot possibly be entitled to relief under any set of facts which could be proven in support of its allegations.
A fair analysis of the entire record suggests that the Cochrans may encounter substantial difficulty in the pursuit of their claim, but in my opinion, a majority of the court has disposed of this case more “expeditiously” than the law of the land allows. Accordingly, I would affirm the judgment of the court of appeals.